COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER OF ABATEMENT

Appellate case name:       Therrell Dewayne Felder v. The State of Texas

Appellate case number:     01-14-00700-CR

Trial court case number: 14CR0283

Trial court:               122nd District Court of Galveston County

        The complete record was filed in this appeal on December 17, 2014. Appellant’s brief,
therefore, was due on January 16, 2015. See TEX. R. APP. P. 38.6(a). This Court granted
appellant’s motions for extensions of time, extending the time to file appellant’s brief to May 4,
2015. On May 28, 2015, the Clerk of this Court notified appellant that his brief was late and,
absent a satisfactory response within 10 days, the Court would be required to order the trial court
to conduct a hearing pursuant to rule 38.8. See TEX. R. APP. P. 38.8(b)(2), (3). Appellant has not
responded.
        We, therefore, abate the appeal and remand for the trial court to immediately conduct a
hearing at which a representative of the Galveston County District Attorney’s Office and
appellant’s counsel, Zachary S. Maloney, shall be present. TEX. R. APP. P. 38.8(b)(2). Appellant
shall also be present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video teleconferencing. 1
       The trial court is directed to:
       (1)     determine whether appellant wishes to prosecute the appeal;
       (2)     if appellant wishes to prosecute the appeal, determine whether good cause exists
               to relieve Zachary S. Maloney of his duties as appellant’s counsel;
       (3)     if good cause exists, enter a written order relieving Zachary S. Maloney of his
               duties as appellant’s counsel, including in the order the basis for and finding of
               good cause, and appoint substitute appellate counsel at no expense to appellant;

1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On appellant’s request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
       (4)     make any other findings and recommendations the trial court deems appropriate;
               and
       (5)     enter written findings of fact, conclusions of law, and recommendations as to
               these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp. 2013); TEX.
R. APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 25 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 25 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
25 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the reporter’s record of the hearing are filed in this Court. The court coordinator of
the trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.
       It is so ORDERED.

Judge’s signature: /s/ Justice Lloyd
                    Acting individually       Acting for the Court


Date: June 30, 2015